Citation Nr: 0008292	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-40 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected anxiety reaction, currently rated as 
50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his former wife



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1943 to January 1945.

In May 1995, the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, denied in 
pertinent part, the veteran's claims for an increased rating 
for anxiety reaction, rated as 50 percent disabling, and for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  He timely 
appealed to the Board of Veterans' Appeals (Board).

The appeal initially included claims for service connection 
for a seizure disorder and for postoperative residuals of a 
right hip replacement, which the veteran alleged were 
secondary to his service-connected anxiety reaction.  In 
August 1997, the Board denied the claims for service 
connection; so those issues are no longer on appeal.  Also in 
August 1997, the Board remanded the claims for an increased 
rating and a TDIU to the RO for further consideration in 
order to comply with the holding in Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), primarily for readjudication 
in light of the revised criteria for evaluating psychiatric 
disorders.  The Board remanded the claims a second time in 
January 1999, for the purpose of further developing the 
medical record.  The RO has subsequently continued the denial 
of the claims and they are once again returned on appeal to 
the Board.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected disorder is manifested by 
major depression and chronic anxiety reaction; symptoms of 
the major depression included depressed mood with 
hopelessness and suicidal ideation, lost interest in most 
activities and little leisure, severe insomnia, fatigue and 
minimal energy, poor concentration, and the feeling that he 
may not be alive in a year due to hopelessness; symptoms of 
anxiety reaction included restlessness, easy fatigue, and 
difficulty with concentration, irritability, and sleep.

3.  The veteran has not worked since approximately 1985, he 
currently is in receipt of Social Security benefits due to 
retirement, and the most recent VA examiner opined that the 
current effect of the veteran's symptoms upon his 
occupational functioning was reportedly indescribable as he 
was not working due to retirement.

4.  The most recent VA examiner noted that the veteran had 
been unable to sustain relationships and had minimal 
relations with anyone at present, and described the ability 
to have future relationships as unlikely, particularly given 
the lack of insight regarding the need for treatment.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 100 percent evaluation for his 
service-connected anxiety reaction disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

2.  The veteran's claim for TDIU based on the impact of his 
service-connected disorder is rendered moot by the assignment 
of a total (100 percent) schedular rating.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran and his representative contend, in essence, that 
his service-connected anxiety disorder is more severe than 
presently rated and that he is unemployable as a result of 
the disability.

Review of the veteran's service medical records reveals that 
he was diagnosed in service, in January 1945, with a 
psychiatric disability characterized as a "psychoneurosis, 
severe with depressive features".  The diagnosis was changed 
to "psychoneurosis, severe, cause undetermined, manifested 
by gastric disturbances, trembling, depression, speech 
defect, and vasomotor instability", and the veteran was 
subsequently separated from service for that reason.

Service connection was granted for psychoneurosis and a 30 
percent disability evaluation assigned by a January 1945 
rating decision.

A VA psychiatrist who examined the veteran in March 1947, 
noted that his psychoneurosis was manifested, in part, by 
current depression.  It was also noted that the veteran's 
first child had died during his service and that this 
triggered a complete loss of composure from a state of deep 
depression in service.  The veteran was described as markedly 
depressed and the diagnosis was psychoneurosis, reactive 
depression.

Consequently, in April 1947, the RO amended the 
characterization of his psychiatric disability to 
"psychoneurosis, reactive depression."  Also, the RO 
increased the rating for the disability from 30 to 50 
percent.  The 50 percent disability evaluation has been in 
effect since that time, except for a brief period during 
March and April 1965 when it temporarily was increased to 
100 percent after the veteran was hospitalized for relevant 
treatment.  However, in May 1948, based largely on the 
results of a VA psychiatric examination conducted the 
previous month, the RO changed the characterization of the 
psychiatric disability to "anxiety reaction."  The RO has 
since continued that characterization.

A review of the veteran's marital history indicates he was 
married in December 1942 and divorced in April 1959.  His 
second marriage in April 1960 also ended in divorce in 
December 1967.  He had three daughters by the first marriage, 
after the death of their first child, and one son by the 
second marriage.

When examined by a VA psychiatrist for compensation purposes, 
in May 1993, the veteran gave a history of having been with a 
common-law wife for four years.  (The VA subsequently 
determined that the veteran had established a common-law 
marriage as of 1989.)  The record indicated that the 
veteran's son had been adopted after his second wife 
remarried, and he no longer had contact with him, and the 
veteran also reported having no contact with his daughters, 
by their choice.  Work history indicated the veteran had been 
self-employed for years as a plumber and carpenter but had 
been retired since age 62, when he elected early social 
security retirement.  There was an assessment that the 
veteran's social and industrial impairment to his service-
connected disorder had essentially remained unchanged over 
the years.  It was stated that since retirement, the 
veteran's activities had become increasingly limited, 
primarily only with his wife, with few activities with 
friends or social groups.  Problems with chronic anxiety, 
particularly to any new issues, were noted, as were nightly 
anxiety dreams and night sweats with insomnia.  It was 
indicated that the veteran still had an anxiety disorder; 
however, additional diagnoses were dysthymia, a history of a 
dependency on alcohol, and a mixed personality disorder with 
avoidant and dependent characteristics.  The examiner also 
observed and diagnosed various physical ailments that the 
veteran had, most notably a recurring seizure disorder and 
chronic residuals of a recent right hip replacement.  The 
examiner opined that the psychosocial stressors were moderate 
and secondary to the recent hip fracture and chronic 
limitation due to the seizure disorder.

The veteran underwent a VA hospitalization at a VA Medical 
Center (VAMC) in March 1995, and the diagnoses were 
major depression (stemming from the poor status of the 
veteran's physical health) and a history of alcohol 
dependence.  An anxiety disorder was not diagnosed.  Multiple 
medical problems, to include multiple hip surgeries and a 
recent left shoulder dislocation were noted.  The veteran 
reported constant pain from these multiple surgeries.  It was 
reported that the veteran responded well to treatment, 
although he complained of somatic difficulties.  His mood 
appeared good and on discharge he seemed in good spirits, 
denied suicidal ideation, and was reportedly looking forward 
to returning to work.  The veteran was reported to be capable 
of work at that time.  His current GAF score was 45, and the 
highest for the past year was 50.

In August 1995, the veteran submitted numerous private 
medical records pertaining to treatment of nonservice-
connected disorders, particularly injuries to the left ribs 
and left shoulder, resulting from falling.

In February 1996, the veteran and his spouse, accompanied by 
his representative, appeared and presented testimony at a 
hearing on appeal before a VA hearing officer.  The veteran 
testified that he had trouble sleeping, frequently waking up 
at night and experiencing night sweats.  The veteran also 
stated he had trouble dealing with people and virtually all 
new situations make him nervous.  The veteran indicated he 
had previously worked as a plumber and carpenter, but always 
worked alone because he did not get along with others.  The 
veteran stated that when he stopped working, in 1985, his 
health would not allow him to continue.  He stated his 
nervousness contributed to his inability to work.  The 
veteran stated that his current activities basically 
consisted of reading and television, and he did not go out to 
socialize or participate in clubs or activities.  The 
veteran's wife testified that he would never answer the phone 
or the door if the bell rings.  She indicated that on one 
occasion, he cut the phone cords when he was upset.  She 
stated he would not attend any family functions and became 
upset whenever anyone visited for very long.  She testified 
that the veteran was very isolated and it was difficult to 
get him to visit his own mother who lived in a nursing home.  
A complete transcript of the testimony is of record.

Subsequently received were VA outpatient treatment and 
hospital records indicating the veteran had fallen in April 
1993, while intoxicated, resulting in a fracture of the right 
femoral neck.

The record indicates that the veteran divorced his common-law 
wife in December 1996.  (His third divorce of record.)

The veteran was hospitalized at a VA Medical Center in 
September 1997, after he reportedly took an overdose of the 
medication used to treat his mental illness.  He reportedly 
took the medication to sleep, not as an attempted suicide.  
He complained of depression and loneliness, but denied 
suicidal or homicidal ideation.  He described a pattern of 
binge drinking.  He described hearing voices and music that 
were not there over the years.  Concentration was impaired 
and memory somewhat shaky.  He was diagnosed with major 
depression as well as alcohol abuse and dependence.  It was 
indicated that, aside from the functional impairment caused 
by his numerous physical ailments, his depression, isolation, 
and loneliness could be traced to the recent termination of 
his marriage in a divorce.  GAF score was 40.

Numerous VA medical records were received in April 1999.  
Amongst these records were outpatient treatment records 
showing continued treatment for depression, complaints of 
sleeplessness, and problem drinking.  Several records advised 
the veteran to reduce consumption of alcohol, caffeine and 
tobacco.  In March 1995, it was noted that the veteran had 
thought of suicide in response to his chronic pain.

The veteran and his representative indicated that there were 
no other pertinent treatment records.

The veteran underwent a general VA examination in May 1999 
and was diagnosed with multiple nonservice-connected 
disorders, to include amputation of the right fifth finger, 
status post transurethral resection of the prostate, penile 
implant, right total hip replacement and arthralgia of the 
right knee.  Both knees showed meniscal calcifications on X-
ray study.

On VA psychiatric examination in May 1999, the veteran's 
medical history was reviewed and described by the examiner.  
It was noted that the veteran had received primary treatment 
recently, but no psychiatric treatment since 1997 
hospitalization.  A progress note during 1998 noted possible 
delusional behavior and the veteran reported fumes in his 
house that he believed VA had done.  The veteran currently 
lived alone with no close acquaintances.  It was noted that 
he had no contact with children or grandchildren.  He 
reported being constantly anxious, tired from infrequent 
sleep, and experiencing constant worry, night sweats, chest 
pains, and hyper-ventilation.  He reported having no current 
reason to live and feeling hopeless about the future.  There 
was some suicidal ideation, but no specific planning.  
Symptoms were described as consistent and neither better nor 
worse over the last several years.  It was stated that since 
the veteran was retired, this had not affected his work.  His 
only daily activity was watching television.  It was noted 
that insight into illness was minimal as the veteran tended 
to deny symptoms and had not sought treatment even though 
treatment had been helpful in the past.  Current impairment 
was primarily in communication, as the veteran had problems 
expressing himself with short nondescript sentences.  There 
was no evidence of psychotic thinking although there were 
some hallucinations.  It was stated that the hallucinations 
did not seem to be a consistent part of the psychiatric 
disability.  He appeared able to maintain daily activities of 
living and personal hygiene.  He was orientated to person, 
place, and time, and memory was not grossly impaired, 
although concentration was decreased.  There were no 
obsessive behaviors interfering with daily activities.  
Speech was somewhat slowed, but logical for the most part.  
It was stated that the veteran suffered from anxiety that was 
short of full blown panic attacks.  The veteran reportedly 
had considerable problems with depression, hopelessness, and 
extremely negative outlook.  Sleep was reportedly greatly 
impaired with frequent interruptions.  The veteran appeared 
competent.  He reportedly was able to balance his check book 
and handle his finances without major problem.  He was 
maintaining his own place, and appeared adequately nourished 
and clothed.  The Axis I diagnoses were major depression, 
generalized anxiety disorder, and alcohol abuse.  On Axis IV, 
psychosocial and environmental stressors, it was noted that 
the veteran had minimal financial income, loneliness and 
difficulty living alone, chronic dysphoria, and chronic 
worry.  The GAF score was 35.

The examiners further opined that the veteran had suffered 
from a co-existing generalized anxiety disorder and major 
depressive disorder since 1944.  It was stated that those 
diagnoses had been consistently displayed since then.  The 
veteran currently displayed the following symptoms of major 
depression: depressed mood with hopelessness and suicidal 
ideation, lost interest in most activities and little 
leisure, severe insomnia, fatigue and minimal energy, poor 
concentration, and the feeling that he may not be alive in a 
year due to hopelessness.  It was also stated that although 
the veteran had problems maintaining relationships, his 
symptoms were not due to these intermittent bereavement 
issues, nor did they appear due to alcohol use, as the 
veteran did not appear alcohol dependent but did abuse 
alcohol.  The veteran also displayed a generalized anxiety 
disorder, responsible for symptoms such as restlessness, easy 
fatigue, and difficulty with concentration, irritability, and 
sleep.  It was indicated that the veteran's depression would 
fluctuate in severity over time, while the generalized 
anxiety disorder would be more constant in degree.  It was 
opined that the veteran's depression had been a major 
depression for the prior several years.  The current effect 
of the veteran's symptoms upon his occupational functioning 
was reportedly indescribable, as the veteran was not working.  
Social functioning was clearly impaired as the veteran had 
been unable to sustain relationships and had minimal 
relations with anyone at present.  The ability to have future 
relationships was described as unlikely, particularly given 
the lack of insight regarding the need for treatment.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for his service-
connected anxiety reaction is plausible and capable of 
substantiation and therefore, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected anxiety reaction is currently 
rated as 50 percent disabling under Diagnostic Code 9400 of 
the Rating Schedule.  The Board observes that, effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, to include anxiety 
reaction.  See 38 C.F.R. §§ 4.125-4.132 (1996), and 61 Fed. 
Reg. 52695-52702 (1996) (now codified at 38 C.F.R. §§ 4.125-
4.130 (1999)).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the RO has 
considered the veteran's current claim under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.

Under the former criteria, a 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Such criteria provided three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the revised criteria, a 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

After a careful review of the record, the Board finds that 
the evidence of record supports an increased evaluation to 
100 percent for the veteran's service-connected disorder 
under the former schedular criteria.

In this regard, the Board notes that the most recent VA 
psychiatric examination of the veteran, in May 1999, 
determined that his service-connected disorder co-existed as 
both major depression and a chronic generalized anxiety 
disorder.  It was noted that the major depression had been 
present for several years and resulted in multiple symptoms 
to include depressed mood with hopelessness and suicidal 
ideation, lost interest in most activities and little 
leisure, severe insomnia, fatigue and minimal energy, poor 
concentration, and the feeling that he may not be alive in a 
year due to hopelessness.  It was further determined that the 
veteran also displayed a generalized anxiety disorder, 
responsible for symptoms such as restlessness, easy fatigue, 
and difficulty with concentration, irritability, and sleep.  
The examiner further opined that social functioning was 
clearly impaired as the veteran had been unable to sustain 
relationships and had minimal relations with anyone at 
present.  The ability to have future relationships was 
described as unlikely, particularly given the lack of insight 
regarding the need for treatment.

Evaluating the overall medical record and the most recent 
examination findings in terms of the rating criteria, the 
Board notes that the veteran displays some symptoms described 
by the criteria for 50, 70, and 100 percent evaluations, 
making the determination of the most appropriate rating in 
this case particularly difficult.  The veteran's service-
connected disorder is manifested by major depression and 
chronic anxiety reaction; symptoms of the major depression 
included depressed mood with hopelessness and suicidal 
ideation, lost interest in most activities and little 
leisure, severe insomnia, fatigue and minimal energy, poor 
concentration, and the feeling that he may not be alive in a 
year due to hopelessness; symptoms of anxiety reaction 
included restlessness, easy fatigue, and difficulty with 
concentration, irritability, and sleep.  Furthermore, the 
veteran has been assigned a GAF score as low as 35 percent, 
which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorder (DSM-IV), indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., avoids friends, neglects 
family, and is unable to work).  Collectively, this evidence 
suggests that a higher evaluation may be warranted.

On the other hand, however, the evidence also shows that the 
veteran is currently competent, balances his own checkbook, 
maintains his own residence, and is capable of caring for 
himself as evidenced by his adequate nourishment and 
appropriate appearance.  The veteran is not suicidal or 
homicidal, does not suffer gross hallucinations or delusions, 
and also does not experience severe panic attacks.  It is 
also noted that the veteran is suffering from numerous 
nonservice-connected disorders as clearly evidenced by his 
most recent general VA examination and VA outpatient 
treatment records and these nonservice-connected disorders, 
in combination with his increasing age, obviously impact his 
overall well-being and ability to work, although nonservice-
connected disorders and age are not factors which may be 
considered by the Board in determining the veteran's 
employability.  

Nonetheless, there are additional factors of record that the 
Board finds weigh in favor of a higher, and, specifically a 
100 percent, evaluation in this case.  Most significantly, in 
addition to the symptoms of major depression and generalized 
anxiety, is the level of isolation by the veteran.  In this 
regard, it is noted that the veteran has been married three 
times and each relationship ended in divorce.  The veteran is 
currently unmarried, living alone, and does not appear 
capable of another sustained relationship.  He was found to 
have minimal relations with anyone at present and future 
relationships were described as highly unlikely.  The record 
indicates that the veteran has both children and 
grandchildren but has no contact with any of his family 
members.  At a prior hearing on appeal, the veteran's then 
spouse testified that the veteran was unwilling to visit even 
his own mother, that he would not answer the doorbell or the 
telephone, that he avoided going out and having any social 
contact with others, and that he became very agitated 
whenever any others visited.  This evidence suggests a level 
of almost complete social isolation.  While the Board is 
mindful that, as clearly mandated in the former criteria, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability (see 38 C.F.R. §  4.129 (1996)), it 
is not difficult to conceive of how the tendencies described 
above might manifest in the workplace.

In view of the foregoing, and, with resolution of all 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990)), the Board finds that the veteran's his service-
connected psychiatric impairment results in virtual isolation 
in the community, which warrants assignment of a 100 percent 
evaluation under the former applicable criteria.  See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); Johnson, 7 
Vet. App. at 97.  

Accordingly, consideration of the increased rating claim 
under the other bases upon which a 100 percent schedular 
evaluation could be awarded under the former criteria, or the 
bases for a 100 percent schedular evaluation under the 
revised criteria, is unnecessary.  Moreover, inasmuch as the 
Board is awarding a maximum schedular evaluation, the claim 
for TDIU is now moot.  See 38 C.F.R. § 4.16.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent schedular rating for the 
veteran's service-connected anxiety reaction is granted.

The veteran's claim of entitlement to a TDIU due to service-
connected disability is dismissed as moot.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

